IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JOSEPH P. FRANKENBERRY,                    : No. 342 WAL 2020
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
COMMONWEALTH OF PENNSYLVANIA,              :
DR. MARSH, SUPERINTENDENT AT S.C.I.        :
BENNER; AND THE ATTORNEY                   :
GENERAL OF PENNSYLVANIA,                   :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of May, 2021, the Petition for Allowance of Appeal is

DENIED.